FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347dskeens@nbbank.com NATIONAL BANKSHARES, INC. POSTS RECORD EARNINGS FOR 2012 BLACKSBURG, VA, FEBRUARY 14, 2013:National Bankshares, Inc. (NASDAQ Capital Market:NKSH) today announced that it had record net income approaching $17.75 million for the twelve months ended December 31, 2012, an increase over the nearly $17.64 million earned in 2011. The 2012 return on average assets and return on average equity was 1.64% and 12.01%, respectively. Basic earnings per share were $2.56 in 2012 compared to $2.54 for 2011.National Bankshares, Inc. ended 2012 with total assets of over $1.10 billion, up by 3.49% over the roughly $1.07 billion in total assets reported at December 31, 2011. Commenting on the Company’s financial results, National Bankshares Chairman, President & CEO James G. Rakes said, “We are pleased with our strong operating results for 2012 and, in 2013, we will continue to focus on banking fundamentals and serving our existing and new customers, as well as our community. We are mindful of controlling costs, but will move forward with our efforts to invest in technology and innovations to enhance our customers’ banking experience.” Mr. Rakes continued, “Even with the additional regulatory burdens and economic challenges in our market area, we were able to provide our stockholders dividends of $1.10 per share in 2012 compared to $1.00 in 2011. This per share dividend payment amount resulted in a dividend payout ratio of 43.04% in 2012 compared to 39.34% in 2011.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 25 offices throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com. Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. 101 Hubbard Street / Blacksburg, Virginia 24060 P.O. Box 90002 / Blacksburg, Virginia 24062-9002 540 951-6300 / 800 552-4123 www.nationalbankshares.com National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheet (Unaudited) ($ in thousands, except for per share data) December 31, 2012 December 31, 2011 Assets Cash and due from banks $ $ Interest-bearing deposits Federal funds sold Securities available for sale Securities held to maturity Total securities Mortgage loans held for sale Loans: Loans, net of unearned income and deferred fees Less allowance for loan losses ) ) Loans, net Bank premises and equipment, net Accrued interest receivable Other real estate owned Intangible assets Bank-owned life insurance Other assets Total assets $ $ Liabilities and Stockholders' Equity Noninterest-bearing deposits $ $ Interest-bearing demand deposits Savings deposits Time deposits Total deposits Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock of no par value. Authorized 5,000,000 shares; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,947,974 shares at December 31, 2012 and 6,939,974 at December 31, 2011 Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Twelve Months Ended December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 ($ in thousands, except for per share data) Interest Income Interest and fees on loans $ Interest on federal funds Interest on interest-bearing deposits 53 51 Interest on securities – taxable Interest on securities – nontaxable Total interest income Interest Expense Interest on time deposits of $100,000 or more Interest on other deposits Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Service charges on deposit accounts Other service charges and fees Credit card fees Trust income Bank-owned life insurance Other income Realized securities gains (losses), net (8 ) 18 25 11 Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and furniture and fixtures Data processing and ATM FDIC assessment ) Credit card processing Intangibles and goodwill amortization Net costs of other real estate owned (1 ) Franchise taxes Other operating expenses Total noninterest expense Income before income tax expense Income tax expense Net income $ Basic net income per share $ Fully diluted net income per share $ Weighted average outstanding number of common shares Basic Diluted Dividends declared per share $ Dividend payout ratio Book value per share $ National Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended ($ in thousands) December 31, 2012 December 31, 2011 Net Income $ $ Other Comprehensive Income, Net of Tax Unrealized holding losses on available for sale securities net of deferred taxes of ($141) in 2012 and ($222) in 2011 ) ) Reclassification adjustment, net of income taxes of $3 in 2012 and $2 in 2011 6 3 Net pension loss arising during the period, net of taxes of ($405) in 2012 and ($731) in 2011 ) ) Less: amortization of prior service cost included in net periodic pension cost, net taxes of ($35) in 2012 and ($35) in 2011 ) ) Other comprehensive loss, net of tax of ($578) and ($986) $ ) $ ) Total Comprehensive Income $ $ Twelve Months Ended ($ in thousands) December 31, 2012 December 31, 2011 Net Income $ $ Other Comprehensive Income, Net of Tax Unrealized holding gains (losses) on available for sale securities net of deferred taxes of ($320) in 2012 and $1,468 in 2011 ) Reclassification adjustment, net of income taxes of ($3) in 2012 and $9 in 2011 (7 ) 17 Net pension loss arising during the period, net of taxes of ($405) in 2012 and ($731) in 2011 ) ) Less: amortization of prior service cost included in net periodic pension cost, net taxes of ($35) in 2012 and ($35) in 2011 ) ) Other comprehensive income (loss), net of tax of ($763) and $711 $ ) $ Total Comprehensive Income $ $ Key Ratios and Other Data (Unaudited) Three Months Ended Twelve Months Ended Average Balances December 31, 2012 December 31, 2011 December 31, 2012 December 31, 2011 Cash and due from banks $ Interest-bearing deposits Securities available for sale Securities held to maturity Mortgage loans held for sale Gross loans Loans, net Intangible assets Total assets Total deposits Other borrowings Stockholders' equity Interest-earning assets Interest-bearing liabilities Financial ratios Return on average assets % Return on average equity % Net interest margin % Net interest income – fully taxable equivalent $ Efficiency ratio % Average equity to average assets % Allowance for loan losses Beginning balance $ Provision for losses Charge-offs ) Recoveries 24 19 83 Ending balance $ Asset Quality Data (Unaudited) Nonperforming assets December 31, 2012 December 31, 2011 Nonaccrual loans $ $ Nonaccrual restructured loans Total nonperforming loans Other real estate owned Total nonperforming assets $ $ Accruing restructured loans $ $ Loans 90 days or more past due $ $ Asset quality ratios Nonperforming assets to loans net of unearned income and deferred fees, plus other real estate owned % % Allowance for loan losses to total loans % % Allowance for loan losses to nonperforming loans % % Loans past due 90 days or more to loans net of unearned income and deferred fees % %
